DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, 13 of U.S. Patent No. 9,545,204. 
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 11, 13 of U.S. Patent No. 9,901,274.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 10-11, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGusty et al. US Publication 2011/0237924 (hereinafter McGusty).
Regarding claim 1, McGusty discloses an electrocardiography patch (Figures 11-12), comprising: a backing comprising two rounded ends connected by a middle section
that is narrower than the two rounded ends (Figure 11, each of the ends are rounded); an electrode positioned on a contact surface of the backing on each rounded end (electrodes at the EASI configuration, see Figure 4); circuit traces, each circuit trace electrically coupled to one of the electrodes (traces 14, see Figure 4); and a battery 
Regarding claim 5, McGusty discloses that the middle section is configured to fit between the intermammary cleft of a patient (Figures 11-12, the section between the two ends).
Regarding claim 6, McGusty discloses an adhesive coated on the contact surface of each of the rounded ends ([0069] which details an adhesive for attachment of the device to a patient).
Regarding claim 7, McGusty discloses circuitry positioned on the backing (element 110 include such circuitry in order to process the ECG signals, see also [0104] which details standard amplifying and processing).
Regarding claim 8, McGusty discloses that the circuitry comprises at least one of: a microcontroller; storage; an ECG signal processor; an analog-to-digital converter; and an external interface ([0105] which includes an ECG processor, a storage unit, and A/D converter).
Regarding claim 10, McGusty discloses at least one of an SpO2 sensor, a blood pressure sensor, a temperature sensor, respiratory rate sensor, a glucose sensor, an air flow sensor, and a volumetric pressure sensor provided to supplement the electrocardiography monitor by one of direct incorporation into the electrocardiography monitor and inclusion on the flexible backing (element SP of Figure 6, which can be a temperature sensor or respiratory rate sensor, see [0088]).
Regarding claim 11, see contents of rejected claims 1 and 7 above.

Regarding claim 16, see contents of rejected claim 6 above.
Regarding claim 17, McGusty discloses the rounded ends comprise different shapes (Figures 11-12).
Regarding claim 18, see contents of rejected claim 8 above.
Regarding claim 20, see contents of rejected claim 10 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McGusty in view of Baker et al. US Publication 2008/0139953 (hereinafter Baker). 
Regarding claim 2, McGusty discloses a receptacle positioned on one of the rounded ends of the backing (elements 30-31 which technically attaches to and maintains the monitor 110 in place but don’t “receive” it). Baker teaches an ECG monitoring device that includes a detachable monitor that utilizes a similar design but includes a receptacle that receives the monitor (receptacle 104 that receives monitor 102, see Figure 2). It would have been obvious to the skilled artisan before the effective filing date to utilize the receptacle as taught by Baker in lieu of the Velcro mechanism of McGusty as the two are art recognized equivalents of each other for the purposes of allowing quick attachment and detachment of the monitor to the patch. 
Regarding claim 12, see contents of rejected claim 2 above.
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over McGusty in view of Baker, as applied to claim 2, and in further view of  Cross et al. US Publication 2008//0288026 (hereinafter Cross).
Regarding claim 3, McGusty is silent on the seals between the receptacle and the patch for the contacts. Cross teaches an ECG monitoring patch that includes electrical pads positioned within a moisture resistant seal formed on a bottom surface of the receptacle (contacts 26 with seal 90, see Figure 5), wherein a pair of the electrical pads interface with the electrodes (electrodes 28 electrically connect to the pads 56). It would have been obvious to the skilled artisan before the effective filing date to utilize the seal and pads as taught by Cross with the device of McGusty to prevent damage to the sensitive electrical components and/or prevent crosstalk/interference of the signal.
Regarding claim 4, McGusty is silent on the battery leads/pads though given the nature of how battery (coin cells) connect to a processor on a PCB, they would have likely been required. Baker teaches a battery (304) a pair of battery leads (unlabeled but visible via Figure 4A between to 401-403 where the battery 304 is on top of) electrically interface the battery to another pair of the electrical pads (401-403, 407, 410 which are all pads that are in electrical communication with the battery and the monitor/processor). It would have been obvious to the skilled artisan before the effective filing date to utilize the battery leads as taught by Baker with the device of McGusty as predictable results would have ensued (connecting the battery to the monitor for power).
Regarding claim 13, see contents of rejected claim 3 above.
Regarding claim 14, see contents of rejected claim 4 above.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McGusty in view of Engel US Publication 2010/0234716 (hereinafter Engel). 
Regarding claim 9, McGusty discloses the backing (above) but is silent on the material choice as claimed. Engel teaches an ECG monitoring patch that includes a backing comprising at least one of wearable gauze, wearable latex, wrap knit fabric, and Tricot linen (backing 111 that can be made of Tricot-knit fabric or knitted fabric, see [0138]). It would have been obvious to the skilled artisan before the effective filing date to utilize the material choice as taught by Engel with the device of McGusty in order to ensure the material is breathable for increased comfort. 
Regarding claim 19, see contents of rejected claim 9 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRIAN M ANTISKAY/           Examiner, Art Unit 3794                                                                                                                                                                                             
/JOSEPH A STOKLOSA/           Supervisory Patent Examiner, Art Unit 3794